His Honor rendered the following judgment:               (433)
"This cause coming on to be heard, the court being of opinion that the finding of the defendants that a construction of a courthouse is a necessary expense is not reviewable, and that the defendants have full power to issue the notes and build the courthouse, the motion for an injunction is denied."
The plaintiff appealed.
The Code, section 707 (9) is so amended by chapter 135 of the laws of 1895 as to make the concurrence of the justices of the peace no longer necessary, and to clothe the Board of County Commissioners of Forsyth County with the power "to erect and repair the necessary county buildings and to raise by taxation the money therefor." It is absolutely essential to the administration of justice that a suitable courthouse and jail should be built at every county site in the State. It is within the province of the courts to determine what are necessary public buildings and what classes of expenditures fall within the definition of the necessary expenses of a municipal corporation. But, conceding as we do that the cost of erecting courthouses and jails, like that of building bridges and of constructing public roads, is one of the necessary expenses of a county, we have no authority vested in the commissioners of determining what kind of a courthouse is needed or what would be a reasonable limit to the cost. Broadnax v. Commissioners,64 N.C. 244; Satterthwaite v. Commissioners, 76 N.C. 153. "For the exercise of powers conferred by the Constitution," said Pearson,C. J., "the people must rely upon the honesty of the members of the General Assembly and of the persons elected to fill places of trust in the several counties. The Court has no power, and is not (435) capable if it had the power, of controlling the exercise of power conferred by the Constitution upon the legislative department of the government or upon the county authorities." If the inhibition contained in Article VII, sec. 7, does not extend to the necessary expenses of a county, it is immaterial, in so far as the authority of the courts is affected, whether the board of commissioners povide [provide] for raising the money needed to erect the courthouse by issuing evidences of indebtedness and realizing on them, so as to pay the cost of building as the work progresses, or whether they prefer to make a contract to pay in installments and incur the risk of creating a floating debt. We are not at liberty to declare that the more prudent course is, as far as possible, to pay cash in the hope of securing better terms for the county, but we are not authorized to question the wisdom of the board of county commissioners when they arrive at the same conclusion and act upon it. The Legislature of 1895 restored to the boards of county commissioners the same discretionary power exercised by them before the passage of the act of 1876-'77, ch. 141, and it is no bar to the exercise of its authority to show that an intervening Legislature vested in the commissioners, under chapter 343, Laws of 1889, the specific power which they are now assuming to exercise, but conditioned upon a favorable vote by the people of Forsyth County, which vote, however, proved adverse to the proposition. The defendants now have authority under a later *Page 297 
statute which confers this and other powers upon the board of every county, and it is like the execution of a second general power of attorney in place of one which was not only specific, but restricted by a condition precedent that was never performed.
We think the cost of a courthouse is a necessary expense to a county, and that the exercise of the discretionary authority of the commissioners in providing in this case to meet it is not reviewable by            (436) the courts. The judgment is
Affirmed.
Cited: Vaughn v. Comrs., 118 N.C. 639; Williams v. Comrs., 119 N.C. 524;Mayo v. Comrs., 122 N.C. 15, 17, 21; Herring v. Dixon, ib., 422;Stratford v. Greensboro, 124 N.C. 132; Bear v. Comrs., ib., 212;Hornthall v. Comrs., 216 N.C. 30; Black v. Comrs., 129 N.C. 125;Wadsworth v. Concord, 133 N.C. 598; Glenn v. Comrs., 139 N.C. 419;Collie v. Comrs., 145 N.C. 188; Hightower v. Raleigh, 150 N.C. 571;Burgin v. Smith, 151 N.C. 566, 568; Howell v. Howell, ib., 579; Haskettv. Tyrrell, 152 N.C. 715; Pritchard v. Comrs., 159 N.C. 637; Comrs. v.Comrs., 165 N.C. 634; Hargrave v. Comrs., 168 N.C. 628; Kinston v.Trust Co., 169 N.C. 209; Jackson v. Comrs., 171 N.C. 382.